Citation Nr: 1809745	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as a neck disability, for the purpose of accrued benefits.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the lumbosacral spine ("back disability"), for the purpose of accrued benefits.  

3.  Entitlement to an initial disability rating in excess of 40 percent for lumbar radiculopathy of the left lower extremity, for the purpose of accrued benefits.

4.  Entitlement to an initial disability rating in excess of 10 percent for hypertension, for the purpose of accrued benefits.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for the purpose of accrued benefits.  
ORDER

Service connection for a cervical spine disability, for the purpose of accrued benefits, is denied.  

A 40 percent disability rating for degenerative changes of the lumbosacral spine is granted, for the purpose of accrued benefits, for the entire initial rating period on appeal.

A disability rating in excess of 40 percent for lumbar radiculopathy of the left lower extremity, for the purpose of accrued benefits, is denied for the initial rating period prior to April 24, 2008.

A 60 percent disability rating for lumbar radiculopathy of the left lower extremity, for the purpose of accrued benefits, is granted from April 24, 2008.

A disability rating in excess of 10 percent for hypertension, for the purpose of accrued benefits, is denied for the entire initial rating period on appeal.

A total rating based on individual unemployability due to service-connected disabilities, for the purpose of accrued benefits, is granted.  


FINDINGS OF FACT

1.  Symptoms of a cervical spine disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree during or within one year of active service; and there is no medical nexus between the claimed cervical spine disability and active service.

2.  Throughout the initial rating period, the Veteran's service-connected back disability manifested forward flexion to 20 degrees at worst, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes.

3.  Prior to April 24, 2008, the Veteran's left lower extremity radiculopathy was manifested by mild symptoms at most, with numbness and tingling, and a negative straight leg raise test.

4.  From April 24, 2008, the Veteran's left lower extremity radiculopathy was manifested by severe paralysis of the sciatic nerve, with symptoms of pain, discoloration, swelling, and burning sensation, requiring ongoing treatment consisting of narcotics, a neural stimulator, epidural injections, facet radiofrequency ablation, and lumbar sympathetic blocks with little relief. 

5.  Throughout the initial rating period on appeal, the Veteran's hypertension was manifested by diastolic pressure that was predominantly less than 100, and was, at most, 110 on one occasion; systolic pressure was predominantly less than 160, and met or exceeded 160 on only one occasion. 

6.  Throughout the rating period on appeal, the Veteran had a single service-connected disability rated 60 percent disabling, and he was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, for the purpose of accrued benefits, are not met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2017).
2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating for degenerative changes of the lumbosacral spine have been met for the entire initial rating period on appeal.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

3.  The criteria for a disability rating in excess of 40 percent for left lower extremity radiculopathy have not been met for the initial rating period prior to April 24, 2008.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2017).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent disability rating for left lower extremity radiculopathy have been met from April 24, 2008.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2017).  

5.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met for any part of the initial rating period on appeal.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active service from September 1983 to August 1991.  He died in January 2012.  The Appellant is the Veteran's spouse, who filed a request for substitution in February 2012; her request for substitution was granted in December 2012.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and September 2008, December 2008, and December 2012 rating decisions by the Detroit RO.

The Appellant provided testimony at a May 2017 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of TDIU for the purpose of accrued benefits has been raised during the adjudicatory process of the underlying disabilities.  As such, it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection for Cervical Spine Disability

The appellant claims service connection for a cervical spine or neck disability for accrued benefits purposes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates that, prior to his death, the Veteran had a current diagnosis of degenerative changes of the cervical spine.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Prior to his death, the Veteran contended that he first injured his neck in 1987 or 1988 during active service when he was chaining a Conex to a flatbed trailer when a forklift hit the Conex and knocked him to the ground.  He stated that he had several months of treatment, including wearing a cervical collar.  He averred that this was the cause of his claimed cervical spine disability.  

The Board notes that the service treatment records from the Veteran's service from 1983 to 1989 are unavailable.  In circumstances such as this, where the original service treatment records are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Both the appellant, who married the Veteran in 1986, and a fellow soldier, J.D., who served with the Veteran from 1986 to 1988, corroborate the occurrence of an injury to the Veteran's neck during active service.  For this reason, the Board finds that an injury to the neck did occur during active service.  However, the Board finds that the weight of the evidence demonstrates that there is no nexus between the claimed cervical spine disability and the in-service injury.      
 
First, the service treatment records that are available from 1990 and 1991 are silent as to any signs, symptoms, reports, complaints, treatment, or diagnoses of a cervical spine disability.  

Following separation from active duty in August 1991, the first documented report of a neck problem is the Veteran's claim for service connection in January 2005.  

A November 2005 private treatment record indicates that the Veteran reported first injuring his neck twenty years prior and received treatment with a cervical collar.  He stated that he recovered from this injury and did well until the spring of 2005, when his young daughter jumped onto his side while he was laying on the sofa and he wrenched his neck and back.  He had a cervical fusion performed in June 2005. 

A December 2005 treatment note indicates that the Veteran reported initially injuring his neck in 1986 when he fell off of the roof of a forklift and struck his neck and back on a large piece of machinery.  He stated that he fractured a vertebra in his neck and recovered over the following six months.  He further stated that he was "essentially pain free" from that point until March 2005, when his daughter jumped on him as described above.  

At a February 2009 VA examination, the Veteran reported that he had been diagnosed with a cervical sprain following the in-service neck injury in 1987 or 1988 and wore a cervical collar for approximately three months.  Then, he underwent further evaluation in 1990 at which time imaging was performed and revealed a fracture of the C2 vertebrae.  The examiner diagnosed cervical spondylosis and degenerative disc disease status post C5 through C7 fusion with residual axial pain, and opined that the current cervical spine condition is less likely than not related to the injury sustained during active service.  The examiner reasoned that the only documented cervical spine problem was following the March 2005 incident when the Veteran's daughter jumped on his back.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the competent evidence demonstrates there is no relationship between the Veteran's claimed cervical spine disability and his military service, including no credible evidence of continuous or recurrent symptoms of a cervical spine disability during active service, continuous or recurrent symptomatology of the cervical spine disability following service separation, or competent medical evidence establishing a link between the claimed cervical spine disability and active service.  Therefore, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for the cervical spine disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.

First, as discussed above, service treatment records from 1990 and 1991 are entirely negative for any signs, symptoms, reports, treatment, or diagnoses of a cervical spine disability, weighing against a finding of chronic symptoms of a cervical spine disability.    

Next, the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of cervical spine arthritis until 2005.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.
The Board next finds that the preponderance of the evidence demonstrates that symptoms of a cervical spine disability were not continuous or recurrent since separation from active service in August 1991.    

The first post-service documentation of cervical spine problems was in 2005, as outlined above.  The absence of post-service complaints, findings, diagnosis, or treatment for a cervical spine disability for nearly fifteen years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a cervical spine disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a cervical spine disability were not continuous or recurrent since service separation includes the Veteran's statements in the context of seeking medical treatment in November and December 2005, discussed above, to the effect that he recovered from the in-service neck injury and did not have any cervical spine symptoms until 2005, when the post-service injury to the neck occurred.  These statements are particularly probative as it is assumed that he would want to provide the most accurate history of his medical condition in order to receive the best treatment, and they weigh heavily against a finding of continuous symptoms of a neck disability since active service.  Moreover, the medical evidence of record overwhelmingly demonstrates that his cervical spine problems began following the 2005 post-service injury.  

With regard to the Veteran and appellant's more recent assertions made in the context of the current disability claim of continuous or recurrent cervical spine disability symptoms since service, the Board finds that, while the Veteran and appellant are competent to report the onset of symptoms of his cervical spine disability, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran and appellant's assertions of continuous or recurrent symptoms of a cervical spine disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records from 1990 and 1991, which are negative for any signs, reports, symptoms, treatment, or diagnoses of a cervical spine problem; the lack of any documentation of reports or treatment for a cervical spine disability until 2005, nearly fifteen years after service separation, and the Veteran's statements in November and December 2005 that he had fully recovered from his in-service neck injury and did not have cervical spine problems again until 2005 when he reinjured his neck.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a cervical spine disability since service so as to warrant a grant of service connection. 

Finally, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the current cervical spine disability and active service.  

In this regard, the Board finds that the 2009 VA nexus opinion, discussed above, as well as the medical evidence of record showing that his cervical spine problems began following the injury in 2005, are the most probative evidence of record.  The VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner interviewed and examined the Veteran, was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinion in the report.  There are no contrary competent medical opinions of record.  

The Board acknowledges the appellant's belief that her husband's cervical spine disability is related to his active service.  However, neither her nor her late husband's statements alone establish a medical nexus.  Indeed, while the Veteran and the appellant are competent to provide evidence regarding matters that can be perceived by the senses, neither is shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as lay people, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that neither the Veteran nor the appellant are competent to address.  Jandreau.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Back Disability Rating

Service connection for a back disability was granted in the November 2005 rating decision on appeal.  An initial noncompensable disability rating was granted, effective from January 12, 2005, under the provisions of 38 C.F.R. § 4.71a, DC 5242.  However, during the course of this appeal, in a September 2008 rating decision, the RO granted a higher 20 percent disability rating, effective January 12, 2005.  

The appellant contends that her late husband is entitled to a higher rating for his back disability due to severe back pain, which she has stated prevented him from working.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As noted above, the Veteran was in receipt of a 20 percent disability rating throughout the initial rating period on appeal.    

Reviewing the evidence most relevant to the rating period on appeal, a December 2005 treatment note indicates that he had flexion to 20 degrees, extension to 10 degrees, and bilateral lateral flexion to 20 degrees, all with complaints of axial low back pain past the endpoints of range of motion.  

A February 2006 treatment note indicates that when he was seen last in December 2005, he had complaints of severe low back pain with right lower extremity radiculopathy symptoms.  He subsequently had an epidural steroid injection in January 2006 and reported between 30 and 50 percent improvement with regard to this low back pain and lower extremity symptomatology.  

He had a second epidural steroid injection in March 2006 which improved his pain for one week, but then he returned to his baseline.  An April 2006 treatment note indicates that his range of motion remained consistent with prior evaluations.  

The Veteran was afforded a VA examination in April 2007.  He reported increased low back pain over the last three years.  He stated that the pain was almost constant and rated it at a 6 out of 10 in severity.  In addition to receiving epidural steroid injections since December 2006, he also reported using a TENS unit.  He reported that his low back pain increased with certain activities, stating that he was unable to perform frequent bending, lift weights more than five pounds, sit or stand more than half an hour, walk more than one block, and climb more than one flight of stairs at a stretch.  He stated that the low back pain radiated to the right lower extremity, associated with a tingling and numbness of the right leg.  He had been using back braces and a cane for the last four years.  He denied any major incapacitating episodes.  He was able to perform simple daily routine activities by himself, but slowly.  His back pain increased with the activities mentioned above, but otherwise he denied any frequent flare-ups.  He worked as a canine officer from 1991 to 2004, but had not worked since 2004 when he had a stroke.  On physical examination, he could stand erect without support for only a few minutes.  Most of the time, he stood with support or a cane.  There was minimal tenderness over the lumbosacral area and no paraspinal muscle spasm.  Flexion was limited to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 20 degrees, with pain at the extreme end of the above movements.  He was not able to do repetitive movements due to pain.  An MRI from November 2005 revealed grade I anterolisthesis of L4 on L5 and degenerative desiccation of the L4-L5 disc, with a final impression of epidural fat causing moderate to severe spinal stenosis from L2 through the sacrum consistent with a spinal epidural lipomatosis.  The examiner diagnosed degenerative joint and disc disease involving the lumbosacral spine, noting that joint function was additionally limited by pain after repetitive use, resulting in about 10 degrees loss of flexion.  

In October 2007, the Veteran underwent a complete laminectomy for stenosis from epidural lipomatosis from L2 to S2, and an L5-S1 fusion.  He had a repeat decompression in April 2008 due to scar and hematoma formation.  

In September 2008, he had a spinal cord stimulator placed.  He noticed a 40 to 50 percent improvement in his low back pain, stating that he was able to walk better and woke up due to pain less frequently at night.

He was afforded another VA examination in February 2009.  He reported low back pain radiating into both legs and required the use of walking assistance.  He described daily flare-ups rated at a 10 or greater out of 10, associated with normal activities.  He stated that he had incapacitating episodes due to the low back pain in the prior year for which he had a neurostimulator placed, but was unable to provide further specifics.  The examiner noted that he elicited poor effort on examination.  Flexion was from 0 to 45 degrees with pain and limitation; extension was lacking 10 degrees with onset of leg pain on attempts of extension; bilateral rotation was to 10 degrees with pain; and bilateral lateral flexion was to 10 degrees with pain. Straight leg raise was positive bilaterally with any attempt at elevation.  Lasegue sign was negative.  Repetitive motion testing not tolerated due to pain and weakness.  The examiner diagnosed status post fusion of lower lumbar spine segments with hardware in excellent position and degenerative changes throughout lumbar spine.

Private treatment records show multiple injections in 2009 and 2010, particularly for the Veteran's radiculopathy, discussed below.  

In September 2011, his private treating physician wrote that the Veteran was permanently disabled due to his medical co-morbidities, including degenerative disc disease, cervical and lumbar fusions, complex regional pain syndrome (CRPS) of the lower extremities, hypertension, etc.  Further, his ambulation was limited to 30 feet due to degenerative disc disease with lumbago and CRPS of lower extremities.

The Veteran was afforded another VA examination in December 2011.  The examiner diagnosed degenerative changes of lumbosacral spine and left lower extremity radiculopathy.  The Veteran reported flare-ups resulting in increased pain in his left leg.  Flexion of the lumbosacral spine was to 50 degrees with pain at 50 degrees; extension was to 5 degrees with pain at 5 degrees; bilateral lateral flexion was to 20 degrees with pain at 20 degrees; right lateral rotation was to 25 degrees with pain at 25 degrees; left lateral rotation was to 20 degrees with pain at 10 degrees. After 3 repetitions, range of motion was the same, except that left rotation was limited to 10 degrees.  Functional loss following  repetitive use included less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  There was no tenderness, muscle spasm, or muscle atrophy.  It was noted that the Veteran used a wheelchair constantly, and the examiner stated that he was only capable of sedentary jobs.

In a December 2013 notice of disagreement, the appellant's representative argued that the range of motion demonstrated at the 2011 VA examination was not accurate, as the Veteran was taking multiple very strong pain medications, and, were it not for those medications, he would not have been able to perform the movements he did without severe pain.  Further, the Veteran could only walk fifteen feet before requiring rest or assistance, required the use of a wheelchair, and assistance getting dressed, bathing, and sanitation after using the toilet.  The representative stated that at least an 80 percent rating was warranted due to the degree of damage to the lumbar spine and the Veteran's severe pain.  

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an initial rating of 40 percent for the back disability is warranted for the entire rating period on appeal.   

As noted above, in order to be eligible for a 40 percent disability rating, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, private treatment notes from December 2005 document flexion limited to 20 degrees, thus meeting the criteria for a 40 percent disability rating.  Although flexion measurements thereafter fall into the range of the 20 percent rating category, the Board has afforded reasonable doubt in favor of the Veteran and assigned a 40 percent rating for the entire initial rating period, noting the Veteran's constant pain, report of flare-ups, and use of a wheelchair and heavy narcotics.  

The Board finds that the weight of the evidence is against a rating in excess of 40 percent, as ankylosis of the spine is not demonstrated by the evidence.  Further, as noted above, flexion measurements other than that recorded in December 2005 meet the criteria for a 20 percent rating at most.  Thus, the disability picture does not more nearly reflect an even higher 50 or 100 percent disability rating, as the weight of the evidence is against such a finding.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent disability rating, but no higher, is warranted for the entire initial rating period on appeal.  

The Board has considered whether an even higher disability rating in excess of 40 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS.  In order to meet the criteria for a disability rating in excess of 20 percent under DC 5243, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran reported incapacitating episodes due to back pain, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for any part of the rating period on appeal.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, DC 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5235, 5236, 5237, and 5240 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Diagnostic Codes 5238, 5239, and 5241, which are potentially applicable, are also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  There are no other applicable codes available for consideration.  

In denying an even higher disability rating in excess of 40 percent, the Board has considered the Veteran and appellant's statements that his back disability was worse, as well as his report of flare-ups of pain.  While he and the appellant are competent to provide evidence regarding matters that can be perceived by the senses, they are not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (unfavorable ankylosis of the thoracolumbar spine or entire spine, or incapacitating episode of at least 6 weeks, etc.) such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine or Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the any part of the initial rating period on appeal.  

Despite the Veteran's contention of a debilitating back disability, the 40 percent disability rating for the back disability indicate a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 40 percent reductions in his ability to function due to his back disability.  The critical question in this case, however, is whether the problems he cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.    

The Board has also contemplated whether any separate evaluations are applicable here for additional disability associated with the service-connected back disability.  However, as discussed in more detail below, the weight of the evidence demonstrates that right lower extremity radiculopathy is not present.  Therefore, a separate rating for right-sided radiculopathy is not warranted, and there is no other indication of any additional disabilities associated with the back disability.   

For these reasons, the Board finds that a 40 percent disability rating, but no higher, is warranted for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.        

Radiculopathy Rating

Next, the appellant contends that her husband's radiculopathy warranted a higher initial rating, as he found little relief from repeated nerve burnings, sympathetic nerve blocks, surgically implanted neural stimulator, and high doses of narcotics.  He suffered from pain, swelling, temperature changes, muscle spasms, and severe cramps.  In the December 2013 notice of disagreement, the representative stated that the absence of muscle atrophy required for a higher rating was due to the face that the Veteran could not walk or move very well and used a wheelchair.  Moreover, the representative stated that severe pain was demonstrated by a June 2010 myelogram which revealed pressure to the cauda equina nerve bundle, and the 2011 VA examiner characterized the radiculopathy as severe.  Thus, he argued that a 60 percent disability rating was warranted.  
As noted above, the Veteran was in receipt of a 40 percent disability rating for left lower extremity radiculopathy throughout the initial rating period on appeal under the provisions of 38 C.F.R. § 4.124a, DC 8620.  DC 8620 contemplates neuritis of the sciatic nerve, and provides for a 10 percent disability rating when paralysis is mild in severity, a 20 percent rating when such paralysis is moderate in severity, a 40 percent rating when the paralysis is moderately severe, and a 60 percent rating when the paralysis is severe with marked muscular atrophy.  

While the regulations do not define complete paralysis, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Turning to the evidence most relevant to the initial rating period on appeal, a December 2005 treatment note indicates that sensation to touch was intact in both lower extremities.  He also began to take Neurontin at that time due to reported decreased sensation in the right lower extremity.

In February 2006, it was noted that a straight leg raise test was negative in both lower extremities.  In April 2006, a Spurling maneuver to the right radiated pain into the medial aspect of the right thigh, described as numbness and tingling, while a Spurling maneuver to the left was unremarkable.  The clinician noted that lower lumbar radicular symptoms appeared to emanate from the L4-L5 level of the lumbar spine where there was notable anterolisthesis of L4 and L5, and he recommended a repeat steroid injection.

In May 2008, the Veteran reported severe burning, tingling, and temperature changes in his left foot radiating up into the left knee and thigh, as well as swelling, ever since the evacuation of the hematoma in his lumbar spine performed in April 2008.  These findings were noted to be consistent with CRPS type I and likely a result of irritation to his lumbar nerve roots.  The clinician recommended a lumbar sympathetic block and radiofrequency lesioning to assist with the left leg pain.  The clinician further noted that the Veteran was likely to require ongoing treatments for epidural injections as well as facet radiofrequency ablation and possible lumbar sympathetic blocks to address his left leg symptoms.  

At a February 2009 VA hypertension examination, the Veteran reported numbness in both legs for the last 10 to 15 years.  He was in a wheelchair at the examination and reported difficulty walking long distances due to his back injury and weakness in both legs.  Sensation was decreased in the left leg but normal in other extremities.

At the February 2009 VA muscle and joints examination, he reported back pain radiating into both legs, although primarily to the left leg into the foot.  Straight leg raise was positive bilaterally with any attempt at elevation.  Lasegue sign was negative.  Sensation was decreased in the left leg.  The examiner assessed evidence of weakness and loss of sensation in the left leg with radiculopathy or neuropathy.

An April 2009 treatment note indicates the Veteran had several recent hospital admissions for his left leg pain and paresthesias.  As noted above, a nerve stimulator was placed at this time.

He had multiple lumbar sympathetic blocks in 2009 and 2010 to relieve his left leg pain, including in May 2009, when it was noted that his left lower extremity had pain, swelling, and discoloration.  The note also indicated he had recently been seen in the emergency room and had a lumbar puncture; he reported having left lower extremity radicular symptoms during the procedure, which the clinician stated may have worsened his CRPS symptoms, which had been under poor control despite the spinal cord stimulator.  

A March 2010 treatment note indicates that the stimulator was inadequate for left leg pain control.  

The June 2010 myelogram referenced by the representative demonstrated postoperative changes in lumbar spine where there were transpedicle screws and rods at the lumbosacral junction with interbody metallic spacer; there was grade 1 anterolisthesis at that level without evidence of hardware complication.  There was a calcified osseous complex within the ventral epidural space at the level of L5 and extending to L5-S1 where there was asymmetric ossified complex in the left lateral recess of S1.  The clinician noted that this caused mass effect upon the proximal left S1 nerve root which is deviated posteriorly relative to the contralateral right side. There were also bilateral neural foraminal stenoses at the lumbosacral junction.  The clinician noted that these findings could potentially affect either the exiting left L5 or proximal left S1 nerve root and cause corresponding radiculopathies.  The source of the compression appeared to be calcified complex rather than disc material.

At the December 2011 VA examination, the Veteran reported flare-ups resulting in increased pain in the left leg.  Sensation was normal in the lower extremities except decreased in left foot/toes (L5).  Straight leg raise test was positive on the left.  Other signs of radiculopathy included severe constant pain in left leg, mild paresthesias or dysesthesias in left leg, and moderate numbness in both legs.  The nerve root involved was the left sciatic nerve (L4-S3).  The examiner stated that the left radiculopathy was severe.

After a review of all of the evidence of record, lay and medical, and affording reasonable doubt in favor of the Veteran, the Board finds that a 60 percent disability rating is warranted from April 24, 2008, when the Veteran underwent surgery for evacuation of a chronic epidural hematoma at L4-L5, and when the medical evidence demonstrates that he began to experience severe symptoms in his left leg (see, in particular, the May 2008 treatment note discussed above).  The weight of the evidence is against an even higher 80 percent disability rating, as complete paralysis of the sciatic nerve is not demonstrated at any time during the initial rating period on appeal.   

In addition, prior to April 24, 2008, the Board finds that the weight of the evidence is against a disability rating in excess of 40 percent for the left leg radiculopathy.  Indeed, prior to that date, the symptoms in the left leg appear to have been primarily sensory in nature, with numbness and tingling.  Sensation was noted to be intact in December 2005, and a straight leg raise test was negative in February 2006.  Thus, a rating in excess of 40 percent is not warranted prior to April 24, 2008, as the symptoms prior to that date appear to have been mild, at most.    

There is no indication that any other nerves were involved, and, therefore, no other diagnostic codes would allow for an even higher rating.    

The Board notes that the Veteran has occasionally reported numbness and tingling in his right leg.  However, the weight of the evidence is against a separate rating for right lower extremity radiculopathy as neither the 2009 nor 2011 VA examiner found evidence of right lower extremity radiculopathy on examination.  

For these reasons, the Board finds that, prior to April 24, 2008, the weight of the evidence is against a rating in excess of 40 percent for the left lower extremity radiculopathy, but that a 60 percent disability rating is warranted from April 24, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Hypertension Rating

Next, the appellant contends that her husband's hypertension should have been evaluated as 100 percent disabling as it contributed to renal failure, and, ultimately, to his death.

The Veteran was in receipt of a 10 percent disability rating for his hypertension throughout the initial rating period on appeal.  His hypertension was evaluated under 38 C.F.R. § 4.104, DC 7101, which addresses hypertensive vascular disease, including hypertension and isolated systolic hypertension.  Under this diagnostic code, a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is assigned when diastolic pressure is predominantly 130 or more.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the assignment of a disability rating in excess of 10 percent for hypertension for the entire initial rating period on appeal.  

Throughout the initial rating period on appeal, diastolic pressure was predominantly less than 100, and reached 110 on only one occasion.  Further, systolic pressure was predominantly less than 160, and met or exceeded 160 on only one occasion (e.g., blood pressure was recorded as 129/62 and 111/68 on January 3, 2006; 180/110 and 130/70 on July 21, 2007; 116/68, 101/48, 97/62, 85/52, 97/55, 103/52, 128/74, and 111/64 on July 27, 2007; 147/100 on January 19, 2009; 117/65 on January 20, 2009; 146/76 and 135/88 on December 22, 2009; 137/81 on September 21, 2010; 127/72 and 117/60 on November 29, 2010; 139/76 on March 28, 2011).
Treatment notes from July 2007 indicate that he was hospitalized for one day for symptoms of headache, palpitations, and elevated blood pressure.  It was on this occasion that his blood pressure was measured at 180/110 on admission, and, after medication, was reduced to 130/70.  It was noted that he had previously been hospitalized in March 2007 for hypotension, which was felt to be due to overtreatment of hypertension; his medication was reduced at that point, and since the medication changes, his blood pressure had been much more labile.  

He was afforded a VA examination in February 2009.  Blood pressure was 126/78, 124/80, and 128/82.  The examiner assessed essential hypertension, controlled with multiple medications, status post right CVA with left hemiparesis, by history.  There was no objective evidence of left hemiparesis on current examination.

Based on the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for hypertension.  Indeed, most of the blood pressure readings recorded during the initial rating period do not even meet the criteria for a compensable rating.    

The Board notes that service connection for the cause of the Veteran's death was granted in an October 2012 rating decision as it was determined that the Veteran died as a result of myocardial infarction and had service-connected for hypertension.  To that extent, the appellant has already been compensated for the contribution of service-connected hypertension to her late husband's death.  The rating criteria, however, for the reasons discussed above, preclude a higher disability rating for hypertension.  

The Board has also reviewed alternative diagnostic codes and finds that none are applicable.  Therefore, an increased rating cannot be assigned under any alternative cardiovascular diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7122. 
For these reasons, the Board finds that the weight of the evidence is against a grant of a disability rating in excess of 10 percent for hypertension for any part of the initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the appellant contends that her husband was unable to work since 2004 due to his service-connected disabilities.      

The Veteran's service-connected disabilities were as follows: degenerative changes of the lumbosacral spine, evaluated as 40 percent disabling from January 12, 2005; left lower extremity radiculopathy, evaluated as 40 percent disabling from January 12, 2005, and as 60 percent disabling from April 24, 2008; hypertension, evaluated as 10 percent disabling from January 12, 2005; anxiety disorder, evaluated as 30 percent disabling from March 2, 2009; and right ear hearing loss and status post appendectomy, both evaluated as noncompensably disabling from January 12, 2005.  

The Board finds that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the degenerative changes of the lumbosacral spine and left lower extremity radiculopathy stem from a common etiology, so the Veteran had a single service-connected disability rated at least 60 percent throughout the rating period on appeal.

Moreover, after a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.

The evidence in favor of the claim for TDIU includes the appellant and Veteran's statements that he was unemployable due to his service-connected disabilities.  In March 2007, the Social Security Administration (SSA) awarded him Social Security Disability (SSD) benefits effective from March 1, 2005, on the basis of chronic and severe neck and low back pain, among other disabilities.        

As discussed above, his service-connected back disability and left leg radiculopathy produced significant occupational impairment.  In September 2011, his private treating physician wrote that he was permanently and totally disabled due to his back and left leg disabilities and hypertension. 

Evidence against this claim includes the December 2011 back examiner's opinion that the Veteran was capable of sedentary jobs.  However, the examiner did not consider all of the Veteran's service-connected disabilities together when rendering that opinion.    

It is clear that the Veteran had significant occupational impairment due to his service-connected disabilities.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran was unable to secure gainful employment due to his service-connected disabilities for the entire rating period on appeal.     

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of February 2005, February 2009, and August 2012 letters.  

Because the disability rating appeals arise from the Veteran's disagreement with the initial evaluations following the grants of service connection for the back disability, left leg radiculopathy, and hypertension, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, the Veteran's statements, and the appellant's testimony at the May 2017 Board hearing.  It does not appear that the hospital records pertaining to the Veteran's cervical spine surgery in 2005 have been requested; however, there is no indication that these records would provide information other than what is already available in the claims file, and it is likely, given the age of the records, that they are not available.   

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2017 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing the appellant's claims, including regarding specific evidence that may help substantiate her claims.  Moreover, neither the appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

As discussed above, a VA examination and opinion was obtained in 2009 with regard to the question of whether the Veteran's cervical spine disability was incurred during active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2009 VA examination and opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough physical examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the cervical spine disability claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also afforded adequate examinations on the issues of rating the back disability, left leg radiculopathy, and hypertension.  VA provided the Veteran with examinations as outlined in detail above.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of MRI and x-ray studies when appropriate.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran was afforded adequate examinations on the disability rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).










[CONTINUED ON NEXT PAGE]

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans

Department of Veterans Affairs


